Motion Granted; Vacated and Remanded and Memorandum Opinion filed
December 12, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00604-CV

      HAPPINESS AJAEGBU AND GABRIEL AJAEGBU, Appellants
                                         V.

             LAS VARANDAS DEL SUR APARTMENT, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1074728

                  MEMORANDUM OPINION


      This is an appeal from a judgment signed July 26, 2016. On November 29,
2017, the parties filed a joint motion to set aside or vacate the judgment and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we set aside the trial court’s judgment signed July 26, 2016,
without regard to the merits and remand the cause to the trial court for rendition of
judgment in accordance with the parties’ agreement.

                                             PER CURIAM




Panel consists of Chief Justice Frost and Justices Busby and Wise.




                                         2